DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed 5/31/19 are acceptable to the examiner.

REASONS FOR ALLOWANCE
Claims 1-2, 5-6, 13-14, 19, 21, 29, 32, 37-38, 40-41, 43, 45, 49-50, 52, 61-62, 80, 85-86, 88-89, 91, 93-101 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art, either alone or in combination, does not disclose or render obvious wherein the debanding optic is an effective input aperture such that when the optical substrate has a thickness D, the input aperture is configured to provide a TIR angle U in the optical substrate, and the angle U is calculated by 2D tan (U) in combination with the rest of claim respective claim 1, 49.
It is noted that each of respective claims 1, 49 is allowable because the unique combination of each and every specific element stated in the claim.
The prior art, either alone or in combination, does not disclose or render obvious wherein the debanding optic is at least one grating selected from at least one input grating and at least one output grating, and wherein the selected at least one grating is configured as one or more index layers disposed within the optical substrate such that the one or more index layers influences the light ray paths within the optical substrate as a function of at least one of ray angle or ray position, shifting the illuminated pupil to mitigate banding effects in combination with the rest of claim 6.
It is noted that claim 6 is allowable because the unique combination of each and every specific element stated in the claim.
The prior art, either alone or in combination, does not disclose or render obvious wherein the debanding optic comprises one or more index layers disposed within the optical substrate such that the one or more index layers are configured to perform a pupil shift to mitigate banding effects in combination with the rest of claim respective claim 14, 62.
It is noted that claim 14, 62 is allowable because the unique combination of each and every specific element stated in the respective claim.
The prior art, either alone or in combination, does not disclose or render obvious a wherein the debanding optic comprises a plurality of refractive index layers that provide spatial variation along each TIR path of at least one of diffraction efficiency, optical transmission, polarization, or birefringence to influence ray paths within the optical substrate as a function of at least one of ray angle or ray position within the optical substrate, resulting in a shift of pupil to mitigate banding effects in combination with the rest of claim 19.
It is noted that claim 19 is allowable because the unique combination of each and every specific element stated in the claim.
The prior art, either alone or in combination, does not disclose or render obvious a debanding optic capable of mitigating banding effects of an illuminated pupil, such that the extracted light is a substantially flat illumination profile having mitigated banding, wherein the debanding optic is at least one grating selected from at least one input grating and at least one output grating, and wherein the selected at least one grating is configured as one or more index layers disposed within the optical substrate such that the one or more index layers influences the light ray paths within the optical substrate as a function of at least one of ray angle or ray position, shifting pupil to mitigate banding effects, and wherein at least one index layer of the one or more index layers is a gradient index (GRIN) medium in combination with the rest of claim 94.
It is noted that claim 94 is allowable because the unique combination of each and every specific element stated in the claim.
The prior art, either alone or in combination, does not disclose or render obvious a debanding optic capable of mitigating banding effects of an illuminated pupil, such that the extracted light is a substantially flat illumination profile having mitigated banding, wherein the debanding optic comprises a plurality of refractive index layers that provide spatial variation along each TIR path of at least one of diffraction efficiency, optical transmission, polarization, or birefringence to influence ray paths within the optical substrate as a function of at least one of ray angle or ray position within the optical substrate, resulting in shift of pupil to mitigate banding effects, and wherein the plurality of refractive index layers incorporates adhesives of different indices in combination with the rest of claim 95.
It is noted that claim 95 is allowable because the unique combination of each and every specific element stated in the claim.
The prior art, either alone or in combination, does not disclose or render obvious a debanding optic capable of mitigating banding effects of an illuminated pupil, such that the extracted light is a substantially flat illumination profile having mitigated banding, wherein the debanding optic comprises a plurality of refractive index layers that provide spatial variation along each TIR path of at least one of diffraction efficiency, optical transmission, polarization, or birefringence to influence ray paths within the optical substrate as a function of at least one of ray angle or ray position within the optical substrate, resulting in shift of pupil to mitigate banding effects, and wherein the plurality of refractive index layers incorporates layers selected from the group consisting of alignment layers, isotropic refractive layers, GRIN structures, antireflection layers, partially reflecting layer, and birefringent stretched polymer layers in combination with the rest of claim 96.
It is noted that claim 96 is allowable because the unique combination of each and every specific element stated in the claim.
The prior art, either alone or in combination, does not disclose or render obvious wherein the light passes through a debanding optic of the waveguide device such that the debanding optic mitigates a banding effect of the output illumination, wherein the debanding optic comprises one or more index layers disposed within the optical substrate such that the one or more index layers influences the light ray paths within the optical substrate as a function of at least one of ray angle or ray position, resulting in a shift of pupil to mitigate banding effects in combination with the rest of claim 97.
It is noted that claim 97 is allowable because the unique combination of each and every specific element stated in the claim.
The prior art, either alone or in combination, does not disclose or render obvious wherein the light passes through a debanding optic of the waveguide device such that the debanding optic mitigates a banding effect of the output illumination, wherein the debanding optic comprises one or more index layers disposed within the optical substrate such that the one or more index layers influences the light ray paths within the optical substrate as a function of at least one of ray angle or ray position, resulting in a shift of pupil to mitigate banding effects, wherein at least one index layer of the one or more index layers is a gradient index (GRIN) medium in combination with the rest of claim 98.
It is noted that claim 98 is allowable because the unique combination of each and every specific element stated in the claim.
The prior art, either alone or in combination, does not disclose or render obvious the light passes through a debanding optic of the waveguide device such that the debanding optic mitigates a banding effect of the output illumination, wherein the debanding optic comprises a plurality of refractive index layers that provide spatial variation along each TIR path of at least one of diffraction efficiency, optical transmission, polarization, or birefringence to influence ray paths within a waveguide substrate as a function of at least one of ray angle or ray position within the substrate, resulting in shift of pupil to mitigate banding effects in combination with the rest of claim 99.
It is noted that claim 99 is allowable because the unique combination of each and every specific element stated in the claim.
The prior art, either alone or in combination, does not disclose or render obvious he light passes through a debanding optic of the waveguide device such that the debanding optic mitigates a banding effect of the output illumination, wherein the debanding optic comprises a plurality of refractive index layers that provide spatial variation along each TIR path of at least one of diffraction efficiency, optical transmission, polarization, or birefringence to influence ray paths within the optical substrate as a function of at least one of ray angle or ray position within the substrate, resulting in shift of pupil to mitigate banding effects, and wherein the plurality of refractive index layers incorporates adhesives of different indices in combination with the rest of claim 100.
It is noted that claim 100 is allowable because the unique combination of each and every specific element stated in the claim.
The prior art, either alone or in combination, does not disclose or render obvious the light passes through a debanding optic of the waveguide device such that the debanding optic mitigates a banding effect of the output illumination, wherein the debanding optic comprises a plurality of refractive index layers that provide spatial variation along each TIR path of at least one of diffraction efficiency, optical transmission, polarization, or birefringence to influence ray paths within the optical substrate as a function of at least one of ray angle or ray position within the substrate, resulting in shift of pupil to mitigate banding effects, wherein the plurality of refractive index layers incorporate layers selected from the group consisting of alignment layers, isotropic refractive layers, GRIN structures, antireflection layers, partially reflecting layer, and birefringent stretched polymer layers in combination with the rest of claim 101.
It is noted that claim 101 is allowable because the unique combination of each and every specific element stated in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874